DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1).                                  
Regarding claim 1
Arz discloses 
A magnetic resonance device ([0004] & [0019], FIG. 1) comprising:
a main magnet ([0004]) with a cylindrical patient aperture (FIG. 1, Ref 29, [0020]); and
at least one radial gradient coil (FIG. 1, Ref 21, [0027]) provided in the patient aperture (FIG. 1, Ref 29, [0019]) and configured to generate a gradient field ([0004]—[0005])
Although strongly implied, Arz does not exactly disclose

“having, at least in regions, a radial gradient in relation to a central axis of the at least one radial gradient coil that is parallel to a longitudinal axis of the patient aperture, wherein the radial gradient coil is a cylinder coil”.
Doyle, however, 
having, at least in regions, a gradient in relation to a central axis of the at least one gradient coil that is parallel to a longitudinal axis of the patient aperture, wherein the gradient coil is a cylinder coil (FIG. 2A, [0008]).                
Although very strongly implied in Arz and Doyle, neither reference explicitly teaches 
“Radial gradient coils”
Ham, however, definitely teaches
Radial gradient coils ([0023])           
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “patient aperture parallel to cylindrical gradient field/magnets” as taught by Doyle as well as the “gradient coils” of Ham in the device of  Arz.
The justification for this modification would be to obtain high signal to noise ratio images with high-performance gradients ([0009], Doyle). 
Regarding claim 4


Arz in view of Doyle teach the magnetic resonance device as claimed in claim 1.
Doyle applied to claim 4 further teaches 
wherein the central axis of the radial gradient coil corresponds to the longitudinal axis of the patient aperture or is displaced in relation thereto a vertical direction (FIG. 2A, Ref 32, the gradient coils are radially surrounding the longitudinal axis of the patient aperture, [0018]).
Claims 2, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) view of Ham et al. (US 2010/0007347 A1) in view of Heid et al. (US 2004/0239327 A1).                               
Regarding claim 2
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Arz in view of Doyle in view of Ham do not explicitly teach 
“wherein a winding radius of the radial gradient coil lies in a range of from 1 cm to 10 cm and/or the radial gradient coil extends in a longitudinal direction along at least a length of a field of view of the magnetic resonance device over a length of at least 50 cm”.
Heid, however, teaches 

The importance of dimension ratios—longitude measurements relative to radial measurements ([0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of dimensions of the gradient coil’s radial dimensions relative to its length as taught by Heid in the device of Arz in view of Doyle. 
The justification for this modification would be to optimize the gradient field’s effectiveness. 
2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
Regarding claim 3
Arz in view of Doyle in view of Ham in view of Heid teach the magnetic resonance device as claimed in claim 2.
Doyle applied to claim 3 further teaches 
wherein the central axis of the radial gradient coil corresponds to the longitudinal axis of the patient aperture or is displaced in relation thereto a vertical direction (FIG. 2A, Ref 32, the gradient coils are radially surrounding the longitudinal axis of the patient aperture, [0018]).



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Eberlein et al. (US 2013/0181713 A1).                                  
Regarding claim 5
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Althoughs strongly implied in Arz in view of Doyle in view of Ham—indeed implied an any MRI system— Arz in view of Doyle in view of Ham do not explicitly teach 
“an gradient coil and/or a gradient coil arrangement including gradient coils for directions of a Cartesian coordinate system; and
a controller configured to control the radial gradient coil and the gradient coil and/or the gradient coil arrangement”.
Eberlein, however, teaches
an gradient coil and/or a gradient coil arrangement including gradient coils for directions of a Cartesian coordinate system (claims 9 & claim 16); and
a controller configured to control the radial gradient coil and the gradient coil and/or the gradient coil arrangement (claim 16).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coils for Cartesian coordinate system” as taught by Eberlein in the device of Arz in view of Doyle in view of Ham.
The justification for this modification would be to be able to do three-dimensional imaging with three or two dimensional gradients. 
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Schuster et al. (US 20130241558 A1).                                
Regarding claim 6
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Arz in view of Doyle in view of Ham do not explicitly teach 
“a patient couch configured to be movable into and out of the patient aperture, the radial gradient coil being integrated into the patient couch”.
Schuster, however, teaches 
a patient couch configured to be movable into and out of the patient aperture, the radial gradient coil being integrated into the patient couch ([0014]).   

      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “movable bed” as taught by Schuster in the device of Arz in view of Doyle in view of Ham.
The justification for this modification would be to easily move the patient in and out of the examination chamber. 
Regarding claim 7
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Arz in view of Doyle in view of Ham do not explicitly teach 
“a patient couch configured to be movable into and out of the patient aperture, the radial gradient coil being placed on or in the patient couch using a radial gradient coil receptacle, or being arranged below the patient couch”.
Schuster, however, teaches 
a patient couch configured to be movable into and out of the patient aperture, the radial gradient coil being placed on or in the patient couch using a radial gradient coil receptacle, or being arranged below the patient couch ([0014]).             
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “movable gradient coil as a function of a movable couch” as taught by Schuster in the device of Arz in view of Doyle in view of Ham.

The justification for this modification would be to allow easy insertion of the gradient coil unit into and withdrawal af the gradient coil unit out of the examination space ([0019], Schuster). 	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Cirel (US 2006/0082370 A1).                                  
Regarding claim 8
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Arz in view of Doyle in view of Ham do not explicitly teach 
“further comprising an insulator for the radial gradient coil, the insulator being configured to provide thermal and/or electrical insulation with respect to a patient”.
Cirel, however, teaches 
further comprising an insulator for the radial gradient coil, the insulator being configured to provide thermal and/or electrical insulation with respect to a patient ([0030]—[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “thermal insulated 


gradient coils” as taught by Cirel in the device of Arz in view of Doyle in view of Ham.
The justification for this modification would be to keep the bore free of eddy currents that will cause undue heating ([0030], Cirel). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Schuster et al. (US 20130241558 A1).                                 
Regarding claim 9
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.
Arz in view of Doyle in view of Ham do not explicitly teach 

“further comprising a cooler for the radial gradient coil that is configured to cool the radial gradient coil”.
Schuster, however, teaches 
further comprising a cooler for the radial gradient coil that is configured to cool the radial gradient coil ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient cooler” as taught by Schuster in the device of Arz in view of Doyle in view of Ham.

The justification for this modification would be to keep the gradient coils at a reasonable operating temperature and prevent undue heating of the MRI bore. 
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Schuster et al. (US 20130241558 A1) in view of Poole et al. (US 2016/0334479 A1).                                 
Regarding claim 10
Arz in view of Doyle in view of Ham in view of Schuster teach the magnetic resonance device as claimed in claim 9.
Arz in view of Doyle in view of Ham in view of Schuster do not explicitly teach 
“wherein the cooler is configured to operate with a non-water coolant”.
Poole, however, teaches 
wherein the cooler is configured to operate with a non-water coolant ([0084], air-based cooling is not water-based, although water-based is also, as always, possible). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “air-based cooling” as 


taught by Poole in the device of Arz in view of Doyle in view of Ham in view of Schuster.
The justification for this modification would be to have a cooling option, air based, that is simpler to implement than a water-based cooling option. 
Regarding claim 12
Arz in view of Doyle in view of Ham in view of Schuster in view of Poole teach the magnetic resonance device as claimed in claim 10.
Poole applied to claim 12 further teaches 
wherein the cooler is includes at least one cooling duct in which the coolant runs within a coil conductor of the radial gradient coil ([0084] any form of coolant—particularly water—must have some sort of a “duct” or pipe to guide its path—otherwise the coolant would interfere with the electronics of the MRI machine).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Schuster et al. (US 20130241558 A1) in view of Poole et al. (US 20160334479 A1) in view of Morita et al. (US 2006/0279285 A1).                                 
Regarding claim 11


Arz in view of Doyle in view of Ham in view of Schuster in view of Poole teach the magnetic resonance device as claimed in claim 10.
Arz in view of Doyle in view of Ham  in view of Schuster in view of Poole do not explicitly teach 
“wherein the non-water coolant is oil”.
Morita, however, teaches 
wherein the non-water coolant is oil ([0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “oil as coolant facility” 
as taught by Morita in the device of  Arz in view of Doyle in view of Ham in view of Schuster in view of Poole.
The justification for this modification would be to use a cooling medium that is more dense than water for quicker, more robust cooling. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arz et al. (US 2002/0008518 A1) in view of Doyle (US 20100060281 A1) in view of Ham et al. (US 2010/0007347 A1) in view of Giri et al. (US 2017/0248670 A1).                                 
Regarding claim 13
Arz in view of Doyle in view of Ham teach the magnetic resonance device as claimed in claim 1.


Arz in view of Doyle in view of Ham do not explicitly teach 
“wherein the magnetic resonance device comprises a radio-frequency coil arrangement configured to perform parallel imaging”.
Giri, however, teaches
wherein the magnetic resonance device comprises a radio-frequency coil arrangement configured to perform parallel imaging ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “parallel imaging” as taught by Giri in the device of Arz in view of Doyle in view of Ham.
The justification for this modification would be to accelerate data acquisition [0009], Giri). 
Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 20170248670 A1) in view of Ham et al. (US 2010/0007347 A1).                                                                 
Regarding claim 14
Giri discloses 
A method for recording magnetic resonance data using a magnetic resonance device ([0001]—[0003]), comprising:
performing a parallel imaging technique with a radio-frequency coil arrangement having a plurality of radio-frequency coil elements ([0009]); and

Giri does not explicitly teach 
“generating a gradient field by a radial gradient coil to generate magnetic resonance signals of at least one of the plurality of radio-frequency coil elements to spatial encode received magnetic resonance signals”.
Ham, however, teaches 
generating a gradient field by a radial gradient coil to generate magnetic resonance signals of at least one of the plurality of radio-frequency coil elements to spatial encode received magnetic resonance signals (FIG. 1, Ref 108b, [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “radial gradient coils” as taught by Ham in the device of Giri.
The justification for this modification would be to improve performance of the z-axis gradient coil ([0023], Ham).	
Regarding claim 17
Giri in view of Ham disclose method as claimed in claim 14.
Giri applied to claim 17 further teaches 
a main magnet with a cylindrical patient aperture (FIG. 1, Ref  5, [0030]);                    and
Ham applied to claim claim 17 further teaches 


the radial gradient coil provided in the patient aperture, the radial gradient coil being configured to generate a gradient field having, at least in regions, a 
radial gradient in relation to a central axis of the radial gradient coil that is parallel to a longitudinal axis of the patient aperture, wherein the radial gradient coil is a cylinder coil ([0023] gradien t coil is a radial gradient at distance from a central axis that is parallel to the patient aperture, FIG. 1, Ref 118, [0032]).                                
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 20170248670 A1) in view of Ham et al. (US 20100007347 A1)                                                                 
in view of Eberlein et al. (US 20130181713 A1).                                  
Regarding claim 15
Giri in view of Ham disclose method as claimed in claim 14.
Although strongly implied—in any MRI system—Giri in view of Ham do not explicitly teach 
“wherein the magnetic resonance device further comprises an gradient coil and/or a gradient coil arrangement having gradient coils for directions of a Cartesian coordinate system, the  gradient coil and/or the gradient coil arrangement being configured for spatial encoding”. 
Eberlein, however, teaches 
 “wherein the magnetic resonance device further comprises an gradient coil and/or a gradient coil arrangement having gradient coils for directions of a 

Cartesian coordinate system, the  gradient coil and/or the gradient coil arrangement being configured for spatial encoding (claims 9 & claim 16)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coils for Cartesian coordinate system” as taught by Eberlein in the device of Giri in view of Ham.
The justification for this modification would be to be able to do three-dimensional imaging with three or two dimensional gradients. 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 20170248670 A1) in view of Ham et al. (US 20100007347 A1)                                                                 
in view of Eberlein et al. (US 20130181713 A1) in view of Shvartsman (US 2010/0060282 A1).                            
Regarding claim 16
Giri in view of Ham in view of Eberlein disclose method as claimed in claim 15.
Giri in view of Ham in view of Eberlein do not explicitly teach 
“generating a cylindrical coordinate spatial encoding using the radial gradient coil; and 
generating a liner gradient along a longitudinal direction using a gradient coil of the gradient coil arrangement”.
Shvartsman, however, teaches 

generating a cylindrical coordinate spatial encoding using the radial gradient coil (claim 21); and 
generating a liner gradient along a longitudinal direction using a gradient coil of the gradient coil arrangement ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “cylindrical spatial encoding and linear gradients in a longitudinal direction” as taught by Shvartsman in the method of Giri in view of Ham in view of Eberlein.
The justification for this modification would be to create gradient coils with larger magnetic field gradient strength ([0010], Shvartsman). 
Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 20170248670 A1) in view of Ham et al. (US 20100007347 A1) in view of Avinash et al. (US 2017/0270695 A1).
Regarding claim 18
Giri in view of Ham disclose method as claimed in claim 14.
Although strongly implied, Giri in view of Ham do not explicitly teach 
“A non-transitory computer-readable storage medium with an executable program stored thereon”
Avinash, however, teaches 


A non-transitory computer-readable storage medium with an executable program stored thereon (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer-readable storage medium” as taught by Avinash in the method of Giri in view of Ham.
The justification for this modification would be to have a permanent way to store the program that runs the MRI machine in case of power-down. 
Regarding claim 19
Giri in view of Ham disclose method as claimed in claim 14 to drive a magnetic resonance tomography system. 
Although strongly implied, Giri in view of Ham do not explicitly teach 
“A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance tomography system.” 
	Avinash, however, teaches 
A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance tomography system ([0068] & [0015], a computer program product is the software loaded into the RAM).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer product” as taught by Avinash in the method of Giri in view of Ham.
The justification for this modification would be to have a permanent way to store the program that runs the MRI machine in case of power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852